oO © SN HD nT F&F WY NHN —

oN OW NW BB WO NY = FD OC Oe NAN DH AH fF WY NY —- &

 

} Case 3:19-cv-00339-MMD-CBC Document 45 Filed 07/02/19 Page 1 of 4

NICHOLAS J. SANTORO, ESQ.

Nevada Bar No. 532

OLIVER J. PANCHERI, ESQ.

Nevada Bar No. 7476

SANTORO WHITMIRE

10100 W. Charleston Blvd., Suite 250

Las Vegas, Nevada 89135

Tel.: (702) 948-8771 / Fax: (702) 948-8773

Email: nsantoro@santoronevada.com
opancheri@santoronevada.com

Attorneys for Defendants Janet Chubb,
Tiffany Schwartz, and Armstrong Teasdale, LLP

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MARC HARRIS, an individual; on behalf of
himself and all others similarly situated,

Plaintiffs,
V.

DEAN MEILING, an individual; MADYLON
MEILING, an individual; MEILING FAMILY
PARTNERS, LTD; JAMES PROCTOR, an
individual; JANET CHUBB, an individual;
TIFFANY SCHWARTZ, an individual;
CHEMEON SURFACE TECHNOLOGY LLC,
a Nevada Limited Liability Company; DSM
PARTNERS, LP, a Nevada Limited
Partnership; DSM P GP LLC, a Nevada Limited
Liability Company; ARMSTRONG
TEASDALE LLP, a Missouri Limited Liability
Partnership; KAEMPFER CROWELL, LTD., a
Nevada Professional Corporation, MERIDIAN
ADVANTAGE, and, unknown entity; SUITE B
LLC., a Nevada Limited Liability Company,
and DOES 1-100, inclusive,

Defendants.

 

AND ALL RELATED CLAIMS

 

 

Case No.: 3:19-cv-00339-MMD-CBC

STIPULATION FOR EXTENSION OF
TIME TO RESPOND TO COMPLAINT
(FIRST REQUEST)

 
Oo fo ND HH F&F WY NY —

NN NY Nw NY NY NY NN N N [| F- Tf FF FF FTF FF ee = hc
Co ND KO AW & WO NHN | OC Oo HH BD DH F&F Ww NY = OS

 

A Case 3:19-cv-00339-MMD-CBC Document 45 Filed 07/02/19 Page 2 of 4

WHEREAS, on March 18, 2019, Plaintiff Mare Harris (“Plaintiff”) filed a Complaint
against Defendants DEAN MEILING (“Dean”), MADYLON MEILING (“Madylon”),
MEILING FAMILY PARTNERS, LTD, JAMES PROCTOR, JANET CHUBB (“Chubb”),
TIFFANY SCHWARTZ (“Schwartz”), CHEMEON SURFACE TECHNOLOGY LLC
(“Chemeon”), DSM PARTNERS, LP (“DSM Partners”), DSM P GP LLC (“DSMP’),
ARMSTRONG TEASDALE LLP (“Armstrong Teasdale”), KAEMPFER CROWELL, LTD.,
MERIDIAN ADVANTAGE, and SUITE B LLC (“Suite B’) in the Superior Court Orange
County Case No. 30-2019-01058061.'

WHEREAS, on March 28, 2019, the Meiling Defendants filed a Notice of Removal with
the Unites States District court Central District of California Southern Division. (ECF No. 1).

WHEREAS, on April 25, 2019, Plaintiff filed an Amended Complaint. (ECF No. 10).

WHEREAS, on June 19, 2019, an Order Transferring Case to United States District
Court for the District of Nevada was filed. (ECF No. 33.)

Pursuant to Local Rule 6-1, Plaintiff and Defendants Chubb, Schwartz and Armstrong
Teasdale, by and through their respective undersigned counsel, hereby stipulate and agree that
Defendants Chubb, Schwartz and Armstrong Teasdale shall have up to and including July 18,
2019, to respond to Plaintiff's Amended Complaint. (ECF No. 10).

An extension is necessary to allow Defendants Chubb, Schwartz and Armstrong
Teasdale time to formalize their joint representation with Nevada counsel and to provide their
counsel adequate time to investigate and evaluate the allegations contained in the Amended
Complaint.

//
//
//
//

 

' Defendants Dean, Madylon, Chemeon, DSM Partners, DSMP, and Suite B shall be collectively
referred to as “Meiling Defendants.”

-l-

 
Oo Oo NBD nH fF WY NY —

wo NY NY NO NY N NV NN NO F- FF Fe eo rere em = El
oN A AW fk WON | oO Om NH DH HW F&F Ww NY | S&

DATED this 2nd day of July, 2019.
K&L LAW GROUP

 

/s/ Marc_Y, Lazo
MARC Y. LAZO, ESQ.

California Bar No. 215998

2105 Foothill Blvd., Suite B12]

La Verne, California 91750

Tel.: (949) 216-4000 / Fax: (800) 596-0370

Email: mlazo@kllawgroup.com

Attorneys for Plaintiff/Counterdefendant
Marc Harris

 

is not for the purpose of causing undue delay.

‘i Case 3:19-cv-00339-MMD-CBC Document 45 Filed 07/02/19 Page 3 of 4

This is the first request by Defendants Chubb, Schwartz and Armstrong Teasdale for an

extension of time to respond to the Amended Complaint. This request is made in good faith and

SANTORO WHITMIRE

/s/ Oliver J. Pancheri

NICHOLAS J. SANTORO, ESQ.

Nevada Bar No. 532

OLIVER J. PANCHERI, ESQ.

Nevada Bar No. 7476

10100 W. Charleston Blvd., Suite 250

Las Vegas, Nevada 89135

Tel.: (702) 948-8771 / Fax: (702) 948-8773

Email: nsantoro@santoronevada.com
opancheri@santoronevada.com

Attorneys for Defendants Janet Chubb, Tiffany
Schwartz, and Armstrong Teasdale LLP

IT IS SO ORDERED.

 

<
ITSD STATES MAGISTRATE JUDGE

Dated: Yo] LAG

 
Oo Oe NY DBD HW F&F WY NH —

SP SRBRR EOHKB FF SF Ce HAAR HH =| SF

 

 

w Case 3:19-cv-00339-MMD-CBC Document 45 Filed 07/02/19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on July 2, 2019, I caused a true and correct copy of the
STIPULATION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT (FIRST
REQUEST) to be filed with the Clerk of the Court using the Court’s CM/ECF system, and
service was thereby effected electronically to the following counsel:

Marc Y. Lazo, Esq.

K&L LAW GROUP

2105 Foothill Blvd., Suite B121

La Verne, California 91750

Tel.: (949) 216-4000 / Fax: (800) 596-0370
Email: mlazo@kllawgroup.com

Attorneys for Plaintiff/Counterdefendant Marc
Harris

Timothy A. Lukas, Esq.

Robert C. Ryan, Esq.

HOLLAND & HART

5441 Kietzke Ln., 2™ Floor

Reno, Nevada 89511

Tel.: (775) 327-3000 / Fax: (775) 786-6179

Email: tlukas@hollandhart.com
rcryan@hollandhart.com

Attorneys for Defendants/Counterclaimants
Dean Meiling, Madylon Meiling, Chemeon
Surface Technology LLC, DSM Partners, LP,
DSM P GP LLC, Suite B LLC

/s/ Rachel Jenkins
An employee of Santoro Whitmire

 

 
